Citation Nr: 0715563	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  06-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the May 2005, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the RO sent the veteran a letter notifying him 
that a Travel Board hearing had been scheduled for June 2006.  
The following month, the veteran requested that the hearing 
be rescheduled.  See VA Form 21-4138, dated in May 2006.  

On these facts, the Board finds that there remains an 
outstanding request for a Travel Board hearing.  Pursuant to 
38 C.F.R. § 20.700 (2006), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for 
a Travel Board hearing before a 
Veterans Law Judge, pursuant to the 
veteran's May 2006 request.  The RO 
should notify the veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2006).  
After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




